Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claim 1-2 of this application is patentably indistinct from claim 1-2 and 11-12 of Application No. 16/432,046. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2 and 11-12 of copending Application No. 16/432,046 in view of Oh (U.S. Publication No. 2009/0025143), hereinafter referred to as Oh 2009. 
Claim 1 of the instant application is anticipated by the lateral and longitudinal bar units and the longitudinal segment units of claims 1-2 and 11-12 of the reference application. Claim 3 of the instant application, which depends from claim 1, is anticipated by the first connector of claims 1 and 11 of the reference application. Claim 1 of the instant application is anticipated by the one or more receptacles of claim 1 of the instant application. Claim 1 of the instant application includes the limitation of “the other end of the first longitudinal segment unit is rotatably connected with the first or second end of the inner lateral bar unit” which is generic to and anticipated by the limitation of the second connectors of claim 10 in the reference 
Oh 2009 teaches each bar unit in the plurality of lateral bar units 24 and 27 (and the lateral bars that mirror 24 and 27 of section 14, see paragraph 0033 and Figure 2), the plurality of first longitudinal bar units 25 and 26, and the plurality of second longitudinal bar units (which mirror bars 25 and 26 in section 14, see paragraph 0033 and Figure 2) comprises an upper bar 16 and 32, and a lower bar 17 and 33; the upper bars 16 and 32 and of the plurality of lateral bar units 15, 24, and 27 (and the lateral bars that mirror 24 and 27 of section 14, see paragraph 0033 and Figure 2), the plurality of first longitudinal bar units 25 and 26, and the plurality of second longitudinal bar units (which mirror bars 25 and 26 in section 14, see paragraph 0033 and Figure 2) collectively form an upper frame 16 and 32 of the collapsible bed frame; and the lower bars 17 and 33 of the plurality of lateral bar units 15, 24, and 27 (and the lateral bars that mirror 24 and 27 of section 14, see paragraph 0033 and Figure 2), the plurality of first longitudinal bar units 25 and 26, and the plurality of second longitudinal bar units (which mirror bars 25 and 26 in section 14, see paragraph 0033 and Figure 2) collectively form a lower frame 17 and 33 of the collapsible bed frame (Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Joseph, as modified, so each bar unit in the plurality of lateral bar units, the plurality of first longitudinal bar units, and the plurality of second longitudinal bar units comprises an upper bar and a lower bar; the upper bars of the plurality of lateral bar units, the plurality of first longitudinal bar units, and the plurality of second longitudinal bar units collectively form an upper frame of the collapsible bed frame; and the lower bars of the plurality of lateral bar units, the plurality of first longitudinal bar units, and the plurality of second longitudinal bar units collectively form a lower frame of the collapsible .
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joseph (U.S. Publication No. 2006/0107456).
Regarding claim 11, Joseph discloses a collapsible bed frame 10 comprising: a plurality of lateral bar units 15, 17, and 22, each arranged substantially parallel to another, each having a first end and a second end (Figure 1, where the ends of each lateral bar unit are connected to longitudinal bar units 16), wherein the plurality of lateral bar units 15, 17, and 22 comprises a .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph, in view of Craver (U.S. Patent No. 8,990,979), and further in view of Oh (U.S. Publication No. 2009/0025143), hereinafter referred to as Oh 2009.
Regarding claim 1, Joseph discloses a collapsible bed frame 10 comprising: a plurality of lateral bar units 15, 17, and 22, each arranged substantially parallel to another, each having a first end and a second end (Figure 1, where the ends of each lateral bar unit are connected to longitudinal bar units 16), wherein the plurality of lateral bar units 15, 17, and 22 comprises a first outer lateral bar unit 15, a second outer lateral bar unit 22, and an inner lateral bar unit 17 disposed between the first and second outer lateral bar units 15 and 22 (Figure 1); a plurality of 

Craver teaches one or more receptacles 27 (where another receptacle is formed in the space between 37 and 38, defined by the space through which 81 is inserted, Figure 4)  are formed or disposed at each bar unit 20 and 30 in the plurality of lateral bar units 30, the plurality of first longitudinal bar units, and the plurality of second longitudinal bar units 20 and configured to removably receive one or more supporting bar units 70 and 80 (Figures 1-4, Col. 2, line 59-Col. 3, line 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Joseph with one or more receptacles are formed or disposed at each bar unit in the plurality of lateral bar units, the plurality of first longitudinal bar units, and the plurality of second longitudinal bar units and configured to removably receive one or more supporting bar units, as taught by Craver, because doing so would allow slats to support a mattress on the bed frame to be secured within the receptacles and the configuration of Craver would provide engagement between the slat and the longitudinal bar that remains intact during ordinary use of the bed frame without the need for special tools permits removal of the fastener 72, enabling removal of the slat 70 for storage or transportation of the bed frame (Col. 3, lines 4-21), and the configuration of Craver additionally allows the end portion 81 to float within the opening between 37 and 38 which allows the interior beam 80 to move slightly while being retained in place, providing "give" when an occupant of the bed moves (Col. 2, line 59-Col. 3, line 3).
Additionally, Joseph does not disclose each bar unit in the plurality of lateral bar units, the plurality of first longitudinal bar units, and the plurality of second longitudinal bar units 
Oh 2009 teaches each bar unit in the plurality of lateral bar units 24 and 27 (and the lateral bars that mirror 24 and 27 of section 14, see paragraph 0033 and Figure 2), the plurality of first longitudinal bar units 25 and 26, and the plurality of second longitudinal bar units (which mirror bars 25 and 26 in section 14, see paragraph 0033 and Figure 2) comprises an upper bar 16 and 32, and a lower bar 17 and 33; the upper bars 16 and 32 and of the plurality of lateral bar units 15, 24, and 27 (and the lateral bars that mirror 24 and 27 of section 14, see paragraph 0033 and Figure 2), the plurality of first longitudinal bar units 25 and 26, and the plurality of second longitudinal bar units (which mirror bars 25 and 26 in section 14, see paragraph 0033 and Figure 2) collectively form an upper frame 16 and 32 of the collapsible bed frame; and the lower bars 17 and 33 of the plurality of lateral bar units 15, 24, and 27 (and the lateral bars that mirror 24 and 27 of section 14, see paragraph 0033 and Figure 2), the plurality of first longitudinal bar units 25 and 26, and the plurality of second longitudinal bar units (which mirror bars 25 and 26 in section 14, see paragraph 0033 and Figure 2) collectively form a lower frame 17 and 33 of the collapsible bed frame (Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Joseph, as modified, so each bar unit in the plurality of lateral bar units, the plurality of first longitudinal bar units, and the plurality of second longitudinal bar units comprises an upper bar and a lower bar; the upper bars of the plurality of lateral bar units, the plurality of first longitudinal bar units, and the plurality of 
Regarding claim 6, Joseph, as modified, discloses the subject matter discussed above with regard to claim 1. Joseph, as modified, further discloses a plurality of first vertical supporting bars 18 (see Oh 2009, Figure 2) disposed between the upper and lower frames 16 and 32, and 17 and 33, respectively, each having an upper end connected with the upper frame 16 and 32 and a lower end connected with the lower frame 17 and 33 (see Oh 2009, Figure 2).
Regarding claim 7, Joseph, as modified, discloses the subject matter discussed above with regard to claims 1 and 6. Joseph, as modified, further discloses wherein the receptacles 27 at the first and second longitudinal bar units 20 are formed or disposed at the upper bars 22 of the first and second longitudinal bar units 20 (see Craver, Figures 2 and 3).
Regarding claim 8, Joseph, as modified, discloses the subject matter discussed above with regard to claims 1 and 6. Joseph, as modified, further discloses wherein the receptacles 
Regarding claim 9, Joseph, as modified, discloses the subject matter discussed above with regard to claims 1, 6, and 7. Joseph, as modified, further discloses wherein the one or more supporting bar units comprise one or more longitudinal supporting bar units 80 coupled to the receptacles (formed in the space between 37 and 38, defined by the space through which 81 is inserted, Figure 4) at the lateral bar units 30 (see Craver, Figures 1 and 4), wherein each longitudinal supporting bar unit 80 in the one or more longitudinal supporting bar units comprises: an upper longitudinal supporting bar 86, a lower longitudinal supporting bar 84 (see Craver, Figure 4, paragraph 0028), and one or more second vertical supporting bars 83 and 89 disposed between the upper and lower longitudinal supporting bars 86 and 84, each second vertical supporting bar 83 and 89 having an upper end connected with the upper longitudinal supporting bar 86 and a lower end connected with the lower longitudinal supporting bar 84 (see Craver, Figures 4 and 1, and Col. 4, lines 32-41).
Regarding claim 10, Joseph, as modified, discloses the subject matter discussed above with regard to claim 1. Joseph, as modified, further discloses further comprising a plurality of legs 23 coupled with the lower bars of the plurality of lateral bar units 22 (see Joseph, Figure 1, where Oh 2009 teaches the lower bars 17 and 33, see Figure 2, as discussed in claim 1).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Joseph, in view of Craver and Oh 2009, and further in view of Oh (U.S. Patent No. 8,978,176), hereinafter referred to as Oh '176.
Regarding claim 2, Joseph, as modified, discloses the subject matter discussed above with regard to claim 1. Joseph, as modified, further discloses a second connector 21 at each of the first and second ends of the inner lateral bar unit 17 (see Joseph, Figure 1). Joseph, as 
Oh ‘176 teaches  the second connector 30 comprising: a first piece 38 formed with a through hole (Col. 5, lines 48-61, which discusses outer holes through which axes 41 and 42 pass through, see Figure 5), and fixedly connected with the first or second end of the inner lateral bar unit 25; a second piece (comprising the bolt at first axis 41, Figures 1 and 5, Col. 6, lines 16-33) rotatably connected with the first piece 38 at a first side of the first piece 38, and fixedly connected with the other end of the first longitudinal segment unit of a longitudinal bar unit 26 in the plurality of first or second longitudinal bar units 26 and 27 (Figure 5); and a third piece (comprising the bolt at second axis 42, Figures 1 and 5, Col. 6, lines 16-33) rotatably connected with the first piece 38 at a second side of the first piece 38, and fixedly connected with the other end of the first longitudinal segment unit 27 of another longitudinal bar unit in the plurality of first or second longitudinal bar units 26 and 27 (Figure 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Joseph, as modified, so the second connector comprising: a first piece formed with a through hole, and fixedly connected with the first or second end of the inner lateral bar unit; a second piece rotatably connected with the first piece at a first side of the first piece, and fixedly connected with the other end of the first longitudinal .
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph, in view of Craver and Oh 2009, and further in view of Liu (U.S. Patent No. 4,788,727).
Regarding claim 3, Joseph, as modified, discloses the subject matter discussed above with regard to claim 1. Joseph, as modified, further discloses a plurality of first connectors 21 connected with the first or second end of a corresponding outer lateral bar unit 15 and 22 in the first and second outer lateral bar units 15 and 22, and the first connector 21 is connected with the other end of the second longitudinal segment unit 16 of a corresponding first or second longitudinal bar unit 16 (see Joseph, Figure 1). Joseph does not disclose the first connectors each comprising a first body and a first coupler rotatable with respect to the first body, wherein the first body is connected with the first or second end of a corresponding outer lateral bar unit in the first and second outer lateral bar units, and the first coupler is connected with the other end of the second longitudinal segment unit of a corresponding first or second longitudinal bar unit.
Liu teaches the first connectors 19 each comprising a first body 54 and a first coupler 60 rotatable with respect to the first body 54 (Figure 6 and see Figures 3 and 4 which show the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Joseph, as modified, so the first connectors each comprising a first body and a first coupler rotatable with respect to the first body, wherein the first body is connected with the first or second end of a corresponding outer lateral bar unit in the first and second outer lateral bar units, and the first coupler is connected with the other end of the second longitudinal segment unit of a corresponding first or second longitudinal bar unit, as taught by Liu, because doing so would merely amount to a simple substitution of one known element (the beam hinge joints of Joseph) for another (the hinge construction of Liu) that would not achieve unexpected results, where both configurations have the longitudinal bar units fold inward to the inner lateral bar unit (see Liu, Figures 3 and 4, and see Joseph, Figure 3).  In this regard, MPEP 2143 and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) are relevant.
Regarding claim 4, Joseph, as modified, discloses the subject matter discussed above with regard to claims 1 and 3. Joseph, as modified, further discloses wherein the first coupler 60 comprises a part 60 formed with a second through-hole 79 and configured to couple with the other end of the second longitudinal segment unit 30 of the corresponding first or second longitudinal bar unit 30 (see Liu, Figures 3 and 6).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Joseph, in view of Craver and Oh 2009, and further in view of Jin (U.S. Publication No. 2010/0235989).
Regarding claim 5, Joseph, as modified, discloses the subject matter discussed above with regard to claim 1. Joseph, as modified, does not disclose wherein the first and second longitudinal segment units are rotatably connected with each other at the one ends thereof by a substantially U-shaped connector.
Jin teaches wherein first and second longitudinal segment units 112 are rotatably connected with each other at the one ends thereof by a substantially U-shaped connector 120 (Figures 7-9 and Figure 11, where the U-shaped profile of connector 120 is shown).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Joseph, as modified, so wherein the first and second longitudinal segment units are rotatably connected with each other at the one ends thereof by a substantially U-shaped connector, as taught by Jin, because doing so would merely amount to a simple substitution of one known element (the side panel hinge joints of Joseph) for another (the U-shaped construction of Jin) that would not achieve unexpected results, where both configurations have the longitudinal bar units fold inward towards each other to collapse the size of the bed frame to be stored (see Jin, Figures 3 and 4, and see Joseph, Figure 3).  In this regard, MPEP 2143 and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) are relevant.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Joseph in view of Liu.
Regarding claim 12, Joseph discloses the subject matter discussed above with regard to claim 11. Joseph further discloses a plurality of first connectors 21 connected with the first or second end of a corresponding outer lateral bar unit 15 and 22 in the first and second outer lateral bar units 15 and 22, and the first connector 21 is connected with the other end of the 
Liu teaches the first connectors 19 each comprising a first body 54 and a first coupler 60 rotatable with respect to the first body 54 (Figure 6 and see Figures 3 and 4 which show the rotation of bar 30 with respect to bar 20, where the first body 54 and first coupler 60 are attached and flush with said bars, as shown in Figure 6), wherein the first body 54 is connected with the first or second end of a corresponding outer lateral bar 20 unit in the first and second outer lateral bar units 20 (Figure 6, where body 54 is connected to inner face 34 of 20, Col. 5, lines 50-62), and the first coupler 60 is connected with the other end of the second longitudinal segment unit 30 of a corresponding first or second longitudinal bar unit 30 (Figures 3 and 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Joseph so the first connectors each comprising a first body and a first coupler rotatable with respect to the first body, wherein the first body is connected with the first or second end of a corresponding outer lateral bar unit in the first and second outer lateral bar units, and the first coupler is connected with the other end of the second longitudinal segment unit of a corresponding first or second longitudinal bar unit, as taught by Liu, because doing so would merely amount to a simple substitution of one known element (the beam hinge joints of Joseph) for another (the hinge construction of Liu) that would not achieve unexpected results, where both configurations have the longitudinal bar units fold inward to the inner lateral bar unit (see Liu, Figures 3 and 4, and see Joseph, Figure 3).  In this .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Joseph in view of Oh '176.
Regarding claim 13, Joseph discloses the subject matter discussed above with regard to claim 11. Joseph further discloses a second connector 21 at each of the first and second ends of the inner lateral bar unit 17 (see Joseph, Figure 1). Joseph, as modified, does not disclose the second connector comprising: a first piece formed with a through hole, and fixedly connected with the first or second end of the inner lateral bar unit; a second piece rotatably connected with the first piece at a first side of the first piece, and fixedly connected with the other end of the first longitudinal segment unit of a longitudinal bar unit in the plurality of first or second longitudinal bar units; and a third piece rotatably connected with the first piece at a second side of the first piece, and fixedly connected with the other end of the first longitudinal segment unit of another longitudinal bar unit in the plurality of first or second longitudinal bar units.
Oh ‘176 teaches  the second connector 30 comprising: a first piece 38 formed with a through hole (Col. 5, lines 48-61, which discusses outer holes through which axes 41 and 42 pass through, see Figure 5), and fixedly connected with the first or second end of the inner lateral bar unit 25; a second piece (comprising the bolt at first axis 41, Figures 1 and 5, Col. 6, lines 16-33) rotatably connected with the first piece 38 at a first side of the first piece 38, and fixedly connected with the other end of the first longitudinal segment unit of a longitudinal bar unit 26 in the plurality of first or second longitudinal bar units 26 and 27 (Figure 5); and a third piece (comprising the bolt at second axis 42, Figures 1 and 5, Col. 6, lines 16-33) rotatably connected with the first piece 38 at a second side of the first piece 38, and fixedly connected with the other end of the first longitudinal segment unit 27 of another longitudinal bar unit in the plurality of first or second longitudinal bar units 26 and 27 (Figure 5).
.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Joseph in view of Jin.
Regarding claim 14, Joseph discloses the subject matter discussed above with regard to claim 11. Joseph does not disclose a plurality of third connectors, each third connector comprising a first coupling piece, a second coupling piece, and a connecting piece having one end connected with the first coupling piece and the other end connected with the second coupling piece, wherein: the one end of the first longitudinal segment unit is disposed between the first and second coupling pieces, rotatably connected with the first and second coupling pieces, and rotatable along a first axis; and the one end of the second longitudinal segment unit is disposed between the first and second coupling pieces, rotatably connected with the first and second coupling pieces, and rotatable along a second axis.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Joseph, as modified, with a plurality of third connectors, each third connector comprising a first coupling piece, a second coupling piece, and a connecting piece having one end connected with the first coupling piece and the other end connected with the second coupling piece, wherein: the one end of the first longitudinal segment unit is disposed between the first and second coupling pieces, rotatably connected with the first and second coupling pieces, and rotatable along a first axis; and the one end of the second longitudinal segment unit is disposed between the first and second coupling pieces, rotatably connected with the first and second coupling pieces, and rotatable along a second axis., as taught by Jin, because doing so would merely amount to a simple substitution of one known element (the side panel hinge joints of Joseph) for another (the U-shaped construction of Jin) that would not achieve unexpected results, where both configurations have the longitudinal bar units fold inward towards each other to collapse the size of the bed frame to be stored (see .
Claims 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph in view of Oh 2009.
Regarding claim 15, Joseph discloses the subject matter discussed above with regard to claim 11. Joseph does not disclose each bar unit in the plurality of lateral bar units, the plurality of first longitudinal bar units, and the plurality of second longitudinal bar units comprises an upper bar and a lower bar, the upper bars of the plurality of lateral bar units, the plurality of first longitudinal bar units, and the plurality of second longitudinal bar units collectively form an upper frame of the collapsible bed frame; and the lower bars of the plurality of lateral bar units, the plurality of first longitudinal bar units, and the plurality of second longitudinal bar units collectively form a lower frame of the collapsible bed frame.
Oh 2009 teaches each bar unit in the plurality of lateral bar units 24 and 27 (and the lateral bars that mirror 24 and 27 of section 14, see paragraph 0033 and Figure 2), the plurality of first longitudinal bar units 25 and 26, and the plurality of second longitudinal bar units (which mirror bars 25 and 26 in section 14, see paragraph 0033 and Figure 2) comprises an upper bar 16 and 32, and a lower bar 17 and 33; the upper bars 16 and 32 and of the plurality of lateral bar units 15, 24, and 27 (and the lateral bars that mirror 24 and 27 of section 14, see paragraph 0033 and Figure 2), the plurality of first longitudinal bar units 25 and 26, and the plurality of second longitudinal bar units (which mirror bars 25 and 26 in section 14, see paragraph 0033 and Figure 2) collectively form an upper frame 16 and 32 of the collapsible bed frame; and the lower bars 17 and 33 of the plurality of lateral bar units 15, 24, and 27 (and the lateral bars that mirror 24 and 27 of section 14, see paragraph 0033 and Figure 2), the plurality of first longitudinal bar units 25 and 26, and the plurality of second longitudinal bar units (which mirror 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Joseph so each bar unit in the plurality of lateral bar units, the plurality of first longitudinal bar units, and the plurality of second longitudinal bar units comprises an upper bar and a lower bar; the upper bars of the plurality of lateral bar units, the plurality of first longitudinal bar units, and the plurality of second longitudinal bar units collectively form an upper frame of the collapsible bed frame; and the lower bars of the plurality of lateral bar units, the plurality of first longitudinal bar units, and the plurality of second longitudinal bar units collectively form a lower frame of the collapsible bed frame as taught by Oh 2009, because doing so would lessen the amount of material required to build the bed frame, while maintaining the necessary strength to form a bed frame (Figure 2 and Abstract).  Additionally, doing so would merely amount to a simple substitution of one known element (the solid construction of the bed frame units of Joseph) for another (the vertical top and bottom beam construction of Oh 2009) that would not achieve unexpected results, where both the configurations of Joseph and Oh 2009 are able to support a mattress above the frame (see Oh 2009, Abstract) and both configurations have the frame units fold inward to the center of the bed frame (see Oh 2009, Figure 2 and Joseph Figure 3).  In this regard, MPEP 2143 and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) are relevant.
Regarding claim 17, Joseph, as modified, discloses the subject matter discussed above with regard to claims 11 and 15. Joseph, as modified, further discloses a plurality of first vertical supporting bars 18 (see Oh 2009, Figure 2) disposed between the upper and lower frames 16 and 32, and 17 and 33, respectively, each having an upper end connected with the upper frame 16 and 32 and a lower end connected with the lower frame 17 and 33 (see Oh 2009, Figure 2).
Regarding claim 20, Joseph, as modified, discloses the subject matter discussed above with regard to claims 11 and 15. Joseph, as modified, further discloses further discloses further comprising a plurality of legs 23 coupled with the lower bars of the plurality of lateral bar units 22 (see Joseph, Figure 1, where Oh 2009 teaches the lower bars 17 and 33, see Figure 2, as discussed in claim 1).
Claims 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph, in view of Oh 2009, and further in view of Craver.
Regarding claim 16, Joseph, as modified, discloses the subject matter discussed above with regard to claims 11 and 15. Joseph, as modified, does not disclose one or more first receptacles are formed or disposed at the upper bars of the first and second longitudinal bar units, wherein each first receptacle is configured to removably receive an end of a lateral supporting bar.
Craver teaches one or more first receptacles 27 are formed or disposed at the upper bars 22 of the first and second longitudinal bar units 20 and each first receptacle 27 is configured to removably receive an end of a lateral supporting bar 70 (Figures 1-2, Col. 3, lines 4-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Joseph with one or more receptacles are formed or disposed at each bar unit in the plurality of lateral bar units, the plurality of first longitudinal bar units, and the plurality of second longitudinal bar units and configured to removably receive one or more supporting bar units, as taught by Craver, because doing so would allow slats to support a mattress on the bed frame to be secured within the receptacles and the configuration of Craver would provide engagement between the slat and the longitudinal bar that remains intact during ordinary use of the bed frame without the need for special tools permits removal of the fastener 
Regarding claim 18, Joseph, as modified, discloses the subject matter discussed above with regard to claims 11, 15, and 17. Joseph, as modified, does not disclose one or more second receptacles disposed at one or more first vertical supporting bars that are disposed between the upper and lower bars of the lateral bar units, wherein each second receptacle in the one or more second receptacles is configured to removably receive an end of a longitudinal supporting bar unit.
Craver teaches wherein one or more second receptacles (formed in the space between 37 and 38, defined by the space through which 81 is inserted, Figure 4) disposed at one or more first vertical supporting bars 37 and 38 that are disposed between the upper and lower bars 32 and 34 of the lateral bar units 30 wherein each second receptacle in the one or more second receptacles 81 is configured to removably receive an end of a longitudinal supporting bar unit (see Craver, Figures 2 and 3, and see Figure 12, which shows the disassembled configuration of Craver).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Joseph, as modified, one or more second receptacles disposed at one or more first vertical supporting bars that are disposed between the upper and lower bars of the lateral bar units, wherein each second receptacle in the one or more second receptacles is configured to removably receive an end of a longitudinal supporting bar unit, as taught by Craver, because doing so would allow slats to support a mattress on the bed frame to be secured in the center of the bed frame above the longitudinal supporting bar, and the configuration of Craver allows the end portion 81 to float within the opening between supports 
Regarding claim 19, Joseph, as modified, discloses the subject matter discussed above with regard to claims 11, 15, and 17-18. Joseph, as modified, further discloses wherein the one or more supporting bar units comprise one or more longitudinal supporting bar units 80 coupled to the receptacles (formed in the space between 37 and 38, defined by the space through which 81 is inserted, Figure 4) at the lateral bar units 30 (see Craver, Figures 1 and 4), wherein each longitudinal supporting bar unit 80 in the one or more longitudinal supporting bar units comprises: an upper longitudinal supporting bar 86, a lower longitudinal supporting bar 84 (see Craver, Figure 4, paragraph 0028), and one or more second vertical supporting bars 83 and 89 disposed between the upper and lower longitudinal supporting bars 86 and 84, each second vertical supporting bar 83 and 89 having an upper end connected with the upper longitudinal supporting bar 86 and a lower end connected with the lower longitudinal supporting bar 84 (see Craver, Figures 4 and 1, and Col. 4, lines 32-41).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hartley (U.S. Publication No. 2016/0143446)
Pollard (U.S. Patent No. 7,845,030)
Wang et al. (U.S. Patent No. 7,739,760)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached on M-Th 6:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALISON N LABARGE/
Examiner, Art Unit 3673
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        4/16/2021